
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.39


CONTRACT FOR SERVICES


    This contract for services ("Agreement") is executed as of February 22,
2001, by and between The RiceX Company, a Delaware corporation (the "Company")
and Dr. Glenn H. Sullivan, an individual ("Contractor").

R E C I T A L S

    A.  The Company desires to retain the services of Contractor for the purpose
of assisting in the development of direct sales relationships with international
and domestic firms in the agribusiness sector.

    B.  Contractor is willing to provide such services to the Company on the
terms set forth below.

    NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein contained, the parties agree as follows:

    1.  Consulting Services.  Contractor is engaged to provide expertise,
services and industry relationships that assist the Company in developing direct
sales relationships in the agribusiness sector for stabilized rice brand
products manufactured by the Company, including (a) at least one (1) finalized
sales contract in the international sector in an amount exceeding US$1,500,000,
and (b) at least one (1) new direct domestic relationship that establishes the
basis for future sales. Both requirements shall be accomplished prior to July 1,
2001. Such services shall be in addition to fulfillment of Contractor's
obligations to the Company as set forth in the Definitive Agreement for Issuance
and Sale of Stock and Warrants dated September 29, 2000 (the "Definitive
Agreement").

    2.  Term.  The services to be rendered by Contractor during this Agreement,
and the term of this Agreement, shall commence on October 1, 2000 and continue
until July 1, 2001. The term of this Agreement also may be extended on a month
to month basis until such time that a mutually agreed upon permanent employment
agreement is reached between the Company and Contractor as specified in
paragraph 11 of the Definitive Agreement.

    3.  Time and Manner of Performance.  Contractor shall devote such time as is
required to provide his services under this Agreement. Contractor shall be
available for telephonic and personal consultation and assistance on a
reasonable basis consistent with the needs of the Company and the necessary
performance standards for the services described in this Agreement. All services
provided hereunder shall be performed in accordance with good and standard
professional practice.

    4.  Compensation.  In consideration of his services to be rendered
hereunder, the Company agrees to pay Contractor US$15,000 per month plus 10%
("Incentive Premium") of the incremental net sales contract amount on any order
generated by the efforts of Contractor that exceeds the Company's list price for
such order. By way of example, in December 2000 the Contractor successfully
negotiated a 2001 contract with Guatemala on behalf of the Company. This
contract will generate a monthly net sales price of $4.14 per pound (gross sales
$4.70 per pound, $.47 per pound PRODESA sales commission, and $.09 per pound six
months advance payment premium), whereas such contract would show a net sales
price of $4.00 per pound on the Company's price list. The monthly incentive
premium on this order would be $616 per month. The Contractor would receive a
payment of $15,616 per month over the term of this Guatemala order. Monthly
incentive premium calculations will be based upon shipments made during the
month and payable when collections are received. In addition, Contractor will be
reimbursed for all out of pocket expenses necessarily incurred for travel,
lodging and miscellaneous expenses during the term of this Agreement. Any such
expenses in excess of $1,500 must be approved in advance in writing by the
Company.

    5.  Proprietary Information.  Contractor acknowledges that the Company
operates in a competitive environment, and that the Company possesses and will
continue to develop and acquire proprietary information of substantial
commercial value. The value of that proprietary information depends on it
remaining confidential, and by reason of the Contractor's relationship with the
Company,

--------------------------------------------------------------------------------

he will receive certain of that proprietary information in the course of
performing this Agreement. Contractor therefore agrees to keep all such
proprietary information confidential and to execute and deliver to the Company a
Proprietary Information and Inventions Agreement in form reasonably acceptable
to the Company. Contractor also agrees and acknowledges that the Company shall
retain full ownership of all proprietary information, materials, contracts,
sales, future sales and strategic relationships developed by Contractor for the
Company during the term of this Agreement.

    6.  Representations and Warranties of Contractor.  Contractor represents and
warrants to the Company that his entry into and performance of this Agreement
will not conflict with any other agreement or document to which he is a party
and that his services performed hereunder on behalf of the Company will not
violate the rights of any other persons.

    7.  Miscellaneous.

    a.  Independent Contractor.  Contractor agrees that in performing this
Agreement, he is acting as an independent contractor and not as an employee or
agent of the Company. As an independent contractor, Contractor shall not be
eligible for any benefits which Company may provide to its employees, including
but not limited to insurance benefits or contributions to qualified retirement
programs. All persons, if any, hired by Contractor to perform this Agreement
shall be employees of Contractor and shall not be construed as employees or
agents of the Company in any respect. Contractor shall be responsible for all
taxes, insurance and other costs and payments legally required to be withheld or
provided in connection with the Contractor's performance of this Agreement,
including, without limitation, all withholding taxes, worker's compensation
insurance, and similar costs.

    b.  Time is of the Essence.  Time is of the essence in the performance of
the parties' respective obligations herein contained.

    c.  Further Assurance.  Each party agrees that upon the request of the other
it will, from time to time, execute and deliver to such other party all such
instruments and documents of further assurance or otherwise, and will do any and
all such acts and things, as reasonably may be required to carry out the
obligations of such party hereunder and consummate the transactions contemplated
hereby. The parties further agree not to circumvent each other in any manner
relating to the services and proprietary information described in this
Agreement.

    d.  Headings.  The headings of this Agreement are included for purposes of
reference and convenience only and shall not limit or otherwise affect the
construction or interpretation of any of the provisions of this Agreement.

    e.  Entire Agreement; Modification.  This Agreement, including all exhibits,
constitutes the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings of the parties in connection herewith. No supplement,
modification or amendment of this Agreement shall be effective unless executed
in writing by the parties hereto.

    f.   Notice.  Whenever the service or the giving of any document or consent
by or on behalf of any party hereto upon any other party is herein provided for,
or becomes necessary or convenient under the provisions of this Agreement or any
document related hereto, a valid and efficient service of such document shall be
effected by delivering the same in writing to such party in person, by Federal
Express or other reputable courier, by facsimile, or by sending the same by
registered or certified mail, return receipt requested, and shall be deemed
received upon personal delivery if delivered personally, by Federal Express or
other reputable courier or by facsimile, or four (4) business days after deposit
in

2

--------------------------------------------------------------------------------

the mail in the United States, postage prepaid, addressed to the person to
receive such notice or communication at the following address:

Company:   The RiceX Company
1241 Hawk's Flight Court
El Dorado Hills, CA 95762
Telephone: (916) 933-3000
Facsimile: (916) 933-3232
Contractor:
 
Dr. Glenn H. Sullivan
484 East Carmel Drive, #357
Carmel, Indiana 46032
Telephone: (317) 815-3711
Facsimile: (317) 815-3711


    Notice of change of address shall be given by written notice in the manner
detailed in this paragraph 7.f.

    g.  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument.

    h.  Law Governing.  This Agreement shall be construed in accordance with,
and shall be governed by, the laws of the State of California.

    i.   Successors and Assigns.  Contractor may not assign any of his rights,
duties or obligations hereunder without the prior written consent of the
Company, which consent may be withheld in the Company's sole and absolute
discretion. Subject to the foregoing, this Agreement shall be binding upon and
enforceable by, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns.

    j.   Severability.  In the event any portion of this Agreement shall be
declared by any court of competent jurisdiction to be invalid, illegal or
unenforceable, such portion shall be deemed severed from this Agreement, and the
remaining parts hereof shall remain in full force and effect, as fully as though
such invalid, illegal or unenforceable portion had never been a part of this
Agreement.

    k.  Gender and Number.  As used in this Agreement, the masculine, the
feminine and the neuter gender, and the singular or plural number, shall be
deemed to include the others wherever the context so indicates or requires.

    l.   Arbitration.  Except with respect to equitable remedies which may be
difficult for an arbitrator to enforce, any controversy or claim arising out of
or relating to this Agreement, or breach of this Agreement, shall be settled by
binding arbitration conducted in Sacramento, California by an arbitration
service mutually agreeable to the parties, in accordance with the commercial
arbitration rules of the American Arbitration Association, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction. Nothing contained herein is intended or shall be construed so as
to limit the equitable remedies which a party may seek through judicial
proceedings.

    m.  Attorneys' Fees.  In the event of the bringing of any action by either
party hereto against the other arising out of this Agreement, the party who is
determined to be the prevailing party shall be entitled to recover from the
other party all costs and expenses of suit, including reasonable attorneys'
fees.

3

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

    THE RICEX COMPANY
a Delaware corporation
(the "Company")
 
 
By:
/s/ DANIEL L. MCPEAK, SR.   

--------------------------------------------------------------------------------

Daniel L. McPeak, Sr.
Chief Executive Officer
 
 
/s/ DR. GLENN H. SULLIVAN   

--------------------------------------------------------------------------------

Dr. Glenn H. Sullivan ("Contractor")

4

--------------------------------------------------------------------------------



QuickLinks


CONTRACT FOR SERVICES
